DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9 , filed April 12, 2022, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of January 12, 2022 has been withdrawn. 
	Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive.	Regarding Claim 16, applicant asserts that Lee does not disclose “selectively etching a portion of the nitride material” since the patterning of Fig. 17 does not disclose that 5 is selectively etched with a greater effect than a second surface or material as defined in the instant application.  However, under this definition and under broadest reasonable interpretation (BRI) 5 may be considered selectively etched in comparison to substrate 1 which is not etched.	Regarding Claim 18, applicant asserts that Bouche does not disclose the exact range of 10 to 15 nm.  But Bouche is not brought in to teach the exact range but that the lateral thickness of the opening can be in the nm range and be optimized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194).
	Claim 16, Lee discloses (Figs. 17-22) a method for increasing cell density in 3D NAND devices, the method comprising: 	etching a memory hole (Fig. 18, 13, active holes, Para [0073]) with a width (13 has a width) through a plurality of alternating layers (5 and 11 alternate) of nitride material (5, first sacrificial layer may be silicon nitride, Para [0072]) and oxide material (11, intergate insulating layer may be silicon oxide, Para [0072]) to form an exposed surface of the plurality of alternating layers (13 exposes side surfaces of 5/11); 	selectively etching a portion of the nitride material (Fig. 18, sidewall of 5 is selectively etched relative to substrate 1 which is not etched, Para [0073]);	depositing a blocking layer (Fig. 19, 21, blocking dielectric layer, Para [0074]),  a charge trap layer (23, charge trap layer, Para [0074]) and a gate layer (25, tunnel dielectric layer, para [0074]) in the memory hole to form a conformal liner on the exposed surface of the plurality of alternating layers (21/23/25 form conformal liner on exposed surfaces of 5 and 11) ;  	depositing a material (27/29/31, first active layer/second active layer/insulation pattern, Para [0074]) to fill the memory hole (27/29/31 fill rest of 13); and 	replacing the nitride material with a metal gate material (Fig. 22, 5 is replaced by LSL/WL/USL conductive lines which may be nickel silicide, Para [0065], [0077]).	Lee does not explicitly disclose a blocking oxide layer, a charge trap nitride layer, and a gate oxide layer; and depositing a silicon material to fill the memory hole.	However, Tang discloses a NAND memory with blocking oxide, a silicon nitride charge trapping layer, aluminum oxide high-k liner and poly silicon channel (Para [0016]).	Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tang, including the specific material of the blocking layer, charge trapping layer and high-k liner, to the teachings of Lee. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a blocking layer, charge trap layer, and gate oxide layer in a NAND device.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Noguchi (US 2019/0096904).	Claim 17, Lee in view of Tang discloses the method of claim 16.	Lee in view of Tang does not explicitly disclose wherein the nitride material is etched to remove a lateral thickness of material in a range of about 10% to about 20% of the width of the memory hole.	However, Noguchi disclose (Fig. 7A) where a lateral recess of nitride 142 (lrd, lateral recess distance, Para [0061]) may be in a range of 3 nm to 30 nm and the recess depth may be from 0 to 30 nm (Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of lateral thickness (result effective at least insofar as the thickness etched affects the size of the trench formed and size of memory film formed in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Bouche (US 2017/0263715).	Claim 18, Lee in view of Tang discloses the method of claim 16.	Lee in view of Tang does not explicitly disclose wherein the nitride material is etched to remove a lateral thickness in a range of about 10 nm to about 15 nm.	However, Bouche discloses a process for forming a trench which removes about 5 nm of nitride (Para [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness etched (result effective at least insofar as the thickness etched affects the size of the trench formed and size of memory film formed in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 1-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Park (US 2020/0127002),  Lee (US 2015/0294980), Tang (US 2017/0317194),  Nozawa (US 2016/0190154), Higashitani (US 2013/0130468), Le (US Pat. No. 10,079,154), Kano (US 2018/0274101).  Chiang (US 2018/0269215), Tsuji (US 2016/0071873), Lim (US 2014/0159142), Sharangpani (US 2017/0373079), Bouche (US 2017/0263715) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2-15 depend), depositing a layer of an oxide material, a first silicon layer directly on the oxide material, a nitride material directly on the first silicon layer, and a second silicon layer directly on the nitride material; removing the nitride material to expose the first and second silicon layers and form a gap; removing the first and second silicon layers to expose the layers of oxide material
Regarding Claim 19 (from which claim 20 depends), depositing a nitride material layer; depositing a first layer of silicon material directly on the nitride material layer; depositing an oxide material layer directly on the first layer of silicon material; and depositing a second layer of silicon material directly on the oxide material layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819